Citation Nr: 1409229	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file containing records relevant to the Veteran's claim.  Any further adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to determine whether the Veteran is entitled to service connection for gout.

The Veteran was afforded a VA examination in August 2009.  The examiner indicated the Veteran currently had gout, but that she could not provide an etiological opinion without resorting to speculation.  The examiner discussed a May 2004 complaint of foot pain and a December 2004 complaint of ankle pain and swelling documented in the Veteran's service treatment records (STRs), but she did not address an additional May 2004 entry in which the Veteran complained of acute pain in his left foot with redness and swelling.  The care provider who assessed the Veteran's condition at that time noted "possibly resolving gout."  As a result, the Board finds that remand for an examination and an opinion that includes a discussion of this additional STR entry is required.

Any additional, relevant VA treatment records should also be associated with the claims file on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran dating since August 2013.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA rheumatology examination to determine the current nature of his gout, and to obtain an opinion as to whether such disorder is related to service.  All indicated tests should be done, and all findings should be reported in detail.  The claims file should be reviewed by the examiner in conjunction with the examination.

The examiner should then offer an opinion, based on full consideration of the record as to whether it is at least as likely as not (50 percent or greater probability) that any current gout condition arose during service or is etiologically related to any incident of service.  The opinion should include a discussion of the Veteran's May 24, 2004 complaint of acute pain in his left foot and the care provider's notation of "possibly resolving gout."

A complete rationale for the opinion expressed should be provided.  If the examiner is unable to furnish the requested opinion, then he or she must explain what facts cannot be determined and why.

3.  After completing the requested actions and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

